SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.13) MicroFinancial Incorporated (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check theappropriatebox todesignatethe rulepursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *Theremainderof thiscoverpageshall be filledout for areporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 595 13G Page 2 of 5 Pages 1.NAME OFREPORTINGPERSONS Torrence C. Harder 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o Not Applicable. 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION United States of America. NUMBER OF 5. SOLE VOTING POWER SHARES BENEFICIALLY 6. SHARED VOTING POWER OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 8. SHARED DISPOSITIVE POWER WITH 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK IF THE AGGREGATEAMOUNT IN ROW (9) EXCLUDESCERTAIN SHARES [-] (SEE INSTRUCTIONS) Not Applicable. 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Approximately 11.4% (1) 12.TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN (1)Based on 14,320,219 shares of MicroFinancial Incorporated's Common Stock outstanding, as reported in the Quarterly Report on Form 10-Q filed on November 14, 2012. CUSIP No. 595 13G Page 3 of 5 Pages Item 1(a). Name of Issuer: MicroFinancial Incorporated Item 1(b). Address of Issuer's Principal Executive Offices: 16 New England Executive Park, Suite 300, Burlington, MA01803 Item 2(a). Name of Person Filing: Torrence C. Harder Item 2(b). Address of Principal Business Office, or if None, Residence: 16 New England Executive Park, Suite 300, Burlington, MA01803 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3. If this Statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act. (b) o Bank as defined in Section 3(a)(6) of the Exchange Act. (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) o Investment company registered under Section 8 of the Investment Company Act. (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) oA church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Not Applicable. CUSIP No. 595
